Title: Franklin’s Draft of a Reply from the American Commissioners to Ralph Izard, 4 January 1779
From: Franklin, Benjamin
To: 


Sir,
Passy, Jan. 4. 1779
Your Intimation, that you expect more Money from us, obliges us to expose to you our Circumstances.— Upon the Supposition, that Congress had borrowed in America but five Millions of Dollars, or 25 millions of Livres, & relying on the Remittances intended to be sent us, for answering other Demands, we gave Expectations that we should be able to pay here the Interest of that Sum, as a Means of supporting the Credit of the Currency. The Congress have borrowed near twice that Sum, and are now actually drawing on us for the Interest, the Bills appearing here daily for Acceptance: Their Distress for Money in America has been so great from the enormous Expence of the War, that they have also been induc’d to draw on us for very large Sums to stop other pressing Demands; And they have not been able to purchase Remittances for us to the Extent they propos’d; and of what they have sent, much has been taken or treacherously carried into England; only two small Cargo’s of Tobacco having arrived, and they are long since mortgag’d to the Farmers General, so that they produce us nothing, but leave us Expences to pay.
The Continental Vessels of War, which come to France, have likewise required great Sums of us, to furnish or refit them, & supply the Men with Necessaries. The Prisoners too who escape from England, claim a very expensive Assistance from us, and are much dissatisfied with the scanty Allowance we are able to afford them. The Interest Bills abovementioned, of the Drawing of which we have receiv’d Notice, amount to two Millions & an half, and we have not a fifth Part of the Sum in our Banker’s hands to answer them. And large Orders to us from Congress for Supplies of Cloathing Arms & Ammunition remain uncomply’d with for want of Money. In this Situation of our Affairs, we hope you will not insist on our giving you a farther Credit with our Banker, with whom we are daily in danger of having no farther Credit our selves. It is not a Year since you received from us the Sum of Two Thousand Guineas, which you thought necessary on Acct of your being to set out immediately for Florence. You have not incurr’d the Expence of that Journey. You are a Gentleman of Fortune. You did not come to France with any Dependence on being maintain’d here with your Family at the Expence of the United States in the Time of their Distress & without rendring them the equivalent Service they expected.
On all these Considerations we should rather hope that you would be willing to re-imburse us the Sum we have advanc’d to you if it may be done with any possible Convenience to your Affairs. Such a Supply would at least enable us to relieve more liberally our unfortunate Countrymen who have long been Prisoners, stript of every thing, of whom we daily expect to have near three hundred upon our hands by the Exchange. We have the honour to be, &c
 
Notation: Rough Draught of a proposed Letter, in answer to one from the honble Ra. Izard to the Commissioners, dated the 2d of Jany 1779.
